Filed 9/15/22 P. v. Rios CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                   B318366

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. NA070266)
           v.

 REYES RIOS,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of
Los Angeles County, Richard M. Goul, Judge. Reversed with
directions.
      Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Blythe J. Leszkay and Theresa A. Patterson,
Deputy Attorneys General, for Plaintiff and Respondent.
                     ——————————
      Reyes Rios appeals from an order denying his petition to
redesignate or dismiss his conviction for the sale or
transportation of marijuana pursuant to Proposition 64, the
Control, Regulate and Tax Adult Use of Marijuana Act. (Health
            1
& Saf. Code, §§ 11360, 11361.8, subd. (e); see Ballot Pamp., Gen.
Elec. (Nov. 8, 2016) text of Prop. 64, pp. 207–208.) Rios contends
the trial court erred in denying his petition on the ground that
his conviction for the sale of methamphetamine is not a
qualifying offense. The Attorney General concedes this point,
and we agree that the matter must be remanded for further
proceedings.
                          BACKGROUND
       In 2006, Rios pleaded no contest to one count of the sale of
methamphetamine (§ 11379, subd. (a)) and one count of the sale
or transportation of marijuana (§ 11360, subd. (a)). The trial
court sentenced Rios to two concurrent terms of four years in
prison.
       In January 2022, Rios filed an application pursuant to
section 11361.8 to redesignate or dismiss his conviction for the
sale or transportation of marijuana. The trial court denied the
application on the ground that Rios’s conviction for the sale of
methamphetamine was not an offense eligible for reduction.
       Rios timely appealed.
                           DISCUSSION
       On appeal, Rios contends the trial court’s determination
that his sale of methamphetamine conviction rendered him
ineligible for redesignation under Proposition 64 was erroneous,


      1
      All undesignated statutory references are to the Health
and Safety Code.




                                 2
given that his sale of marijuana conviction was an eligible
offense. The Attorney General concedes the trial court erred and
we agree.
       Proposition 64 legalized the recreational use of marijuana
and reduced the penalties for various marijuana-related charges,
including the sale or transportation of marijuana. (§ 11360.) The
proposition also created a procedure to allow an individual to
obtain postconviction benefit of the changes in the law if the
individual does not have a disqualifying prior conviction or
convictions. (§§ 11361.8, 11360.)
       Specifically, section 11361.8, subdivision (e) provides: “A
person who has completed their sentence whether by trial or open
or negotiated plea, who would not have been guilty of the
conviction offense under the Control, Regulate and Tax Adult Use
of Marijuana Act had that act been in effect at the time of the
offense, may file an application before the trial court that entered
the judgment of conviction in their case to have the conviction
dismissed and sealed because the prior conviction is now legally
invalid or redesignated as a misdemeanor or infraction in
accordance with [section] . . . 11360 . . . as . . . amended or
added by that act.” Subdivision (f) further specifies: “The court
shall presume the petitioner satisfies the criteria in subdivision
(e) unless the party opposing the application proves by clear and
convincing evidence that the petitioner does not satisfy the
criteria in subdivision (e). Once the applicant satisfies the
criteria in subdivision (e), the court shall redesignate the
conviction as a misdemeanor or infraction or dismiss and seal the
conviction as legally invalid as now established under the
Control, Regulate and Tax Adult Use of Marijuana Act.”




                                 3
       When Rios was convicted in 2006, the sale or
transportation of marijuana was a felony. (Former § 11360,
subd. (a) [requiring prison term of two, three, or four years].)
However, Proposition 64 included amendments to section 11360,
making the offense, as a general matter, a misdemeanor.
(§ 11360, subd. (a) [requiring jail sentence not in excess of six
months and/or fine, unless certain aggravating factors are
present, such as two or more prior convictions for sale of
marijuana, allowing court, in its discretion, to impose felony
term].)
       The trial court therefore erred in denying Rios’s petition for
dismissal or redesignation pursuant to section 11361.8,
subdivision (e), for reasons related to the section 11379
conviction. While the trial court was not mistaken that section
11379 is not an offense eligible for reduction, Rios’s application
concerned his section 11360, subdivision (a) conviction, which is
an eligible offense. (§ 11361.8, subd. (e).) Section 11360 now
requires a lesser punishment for individuals such as Rios under
most circumstances. The record does not reflect that Rios is
otherwise ineligible for redesignation of his section 11360,
subdivision (a) conviction due to the presence of aggravating
factors. (§ 11360, subd. (a).) As such, we have not identified any
evidence, much less “clear and convincing evidence,” that Rios
does not satisfy the criteria in section 11361.8, subdivision (e).
(§ 11361.8, subd. (f).) We express no opinion as to whether that
standard might be satisfied on remand.
       For these reasons, we agree that the order denying Rios’s
petition must be reversed and the matter remanded for further
proceedings consistent with this opinion.




                                  4
                          DISPOSITION
       The trial court order is reversed and the matter remanded
for further proceedings in accordance with this opinion.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                           ADAMS, J.*

We concur:




             EDMON, P. J.




             LAVIN, J.




      * Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 5